            Case 1:18-cv-00490-TNM Document 30 Filed 07/12/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                  )
 JUDICIAL WATCH, INC.,                            )
                                                  )
                 Plaintiff,                       )
                                                  )
        v.                                        )        Case No. 18-00490 (TNM)
                                                  )
 U.S. DEPARTMENT OF JUSTICE,                      )
                                                  )
                 Defendant.                       )
                                                  )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s minute order of June 6, 2019, Plaintiff Judicial Watch, Inc. and

Defendant U.S. Department of Justice, provide the following update to the Court on the status of

this matter:

       1.       At issue in this Freedom of Information Act (FOIA) lawsuit is Plaintiff Judicial

Watch, Inc.’s December 7, 2017 request to Defendant, the United States Department of Justice,

seeking the following records from January 1, 2015 to the present:

             a) Any and all records of contact or communication, including but not limited to
                emails, text messages, and instant chats between former Associate Deputy
                Attorney General Bruce G. Ohr and any of the following individuals/entities:
                former British intelligence officer Christopher Steele; owner of Fusion GPS,
                Glenn Simpson; and any other employees or representatives of Fusion GPS.

             b) Any and all travel requests, authorizations and expense reports for former
                Associate Deputy Attorney General Bruce G. Ohr.

             c) Any and all calendar entries of former Associate Deputy Attorney General Bruce
                G. Ohr.

       2.       On April 15, 2019, Defendant made its final release of records responsive to

Plaintiff’s FOIA request.
            Case 1:18-cv-00490-TNM Document 30 Filed 07/12/19 Page 2 of 2



       3.       At Plaintiff’s request, on May 10, 2019 Defendant has provided Plaintiff with an

informal summary of its search done by OIP and on July 3, 2019Defendant has provided Plaintiff

with (1) a summary of withholdings prepared by the Office of Information Policy, and (2) a

description of the contents of pages of responsive records withheld in full by the FBI.

       4.       The parties continue to confer regarding any challenges to Defendant’s search and

withholdings under FOIA exemptions. Accordingly, the parties respectfully request that the

Court set the date for the parties’ next status report to July 26, 2019.

Respectfully submitted,                            July 12, 2019

/s/Ramona R. Cotca                                 HASHIM MOOPPAN
Ramona R. Cotca (D.C. Bar No. 501159)              Deputy Assistant Attorney General
JUDICIAL WATCH, INC.
425 Third Street S.W., Suite 800                   MARCIA BERMAN
Washington, DC 20024                               Assistant Branch Director
(202) 646-5172
rcotca@judicialwatch.org                           /s/ Michael J. Gerardi
                                                   Michael J. Gerardi (D.C. Bar No. 1017949)
Counsel for Plaintiff                              Trial Attorney
                                                   United States Department of Justice
                                                   Civil Division, Federal Programs Branch
                                                   1100 L St. NW, No. 12212
                                                   Washington, DC 20005
                                                   Tel: (202) 616-0680
                                                   Fax: (202) 616-8460
                                                   E-mail: michael.j.gerardi@usdoj.gov

                                                   Counsel for Defendant




                                                  2
